Citation Nr: 1044042	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, status post fusion of C5-6.

2.  Entitlement to service connection for atonic bladder (claimed 
as bladder problems), to include as secondary to a cervical spine 
disability, status post fusion of C5-6.

3.  Entitlement to service connection for a right leg disability 
(claimed as right leg pain), to include as secondary to a 
cervical spine disability, status post fusion of 
C5-6.

4.  Entitlement to service connection for a left leg disability 
(claimed as left leg pain), to include as secondary to a cervical 
spine disability, status post fusion of 
C5-6.

5.  Entitlement to service connection for a right hip disability 
(claimed as right hip pain), to include as secondary to a 
cervical spine disability, status post fusion of 
C5-6.

6.  Entitlement to service connection for a left hip disability 
(claimed as left hip pain), to include as secondary to a cervical 
spine disability, status post fusion of 
C5-6.

7.  Entitlement to service connection for bowel dysfunction 
(claimed as bowel problems), to include as secondary to a 
cervical spine disability, status post fusion of C5-6.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The December 2006 rating on appeal also denied claims of 
entitlement to service connection for carpal tunnel syndrome of 
the right and left wrists.  Although the Veteran initially 
appealed those issues as well, he withdrew such claims in July 
2007 correspondence, prior to the claims being perfected.  As 
such, these issues are not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.204(c) (2010).

In July 2007, the Veteran and his wife testified at a hearing 
before a Decision Review Officer at the RO.  In October 2010, the 
Veteran and his wife testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  Transcripts of 
these hearings are associated with the claims file.

For the reasons explained below, the issues of entitlement to 
service connection (to include on a secondary basis) for a right 
leg disability, left leg disability, right hip disability, left 
hip disability, and bowel dysfunction, as well as the issue of 
entitlement to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  A cervical spine disability, status post fusion of C5-6, has 
been linked by competent evidence to the Veteran's military 
service.

2.  Competent medical evidence shows that the Veteran's atonic 
bladder is directly related to his now service-connected cervical 
spine disability, status post fusion of C5-6.


CONCLUSIONS OF LAW

1.  A cervical spine disability, status post fusion of C5-6, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Atonic bladder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claims for 
service connection for a cervical spine disability, status post 
fusion of C5-6, and for atonic bladder on a secondary basis, the 
Board finds that no discussion of VCAA compliance is necessary at 
this time.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine Disability, Status Post Fusion of C5-6

The Veteran contends that his current cervical spine disability 
is related to his military service and that he suffers from the 
same symptoms today as he did while on active duty.  
Specifically, at his July 2007 and October 2010 hearings, the 
Veteran testified that he was involved in several automobile 
accidents and training accidents during his time in service.  He 
further indicated that he received treatment for his neck in 
service (to include wearing a neck brace for approximately one 
month), as well as immediately after service discharge.

The Board notes that it has been shown that some of the Veteran's 
service treatment records are unavailable.  A June 2006 
memorandum documents a formal finding of unavailability of these 
service treatment records and notes that all efforts to obtain 
such records have been exhausted and that further attempts would 
be futile.  The Board is mindful that, in a case such as this, VA 
has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
available service treatment records are negative for any 
complaints, findings, or treatment of a cervical spine 
disability.

Following his discharge from service in February 1994, the record 
reflects that the Veteran underwent a VA general medical 
examination in June 1994.  However, VA's attempt to obtain the 
report of this June 1994 examination resulted in a negative reply 
in September 2006 from the VA Medical Center where the 
examination had been performed.  A November 2006 memorandum 
documents a formal finding of unavailability of this June 1994 
examination report and notes that all efforts to obtain this 
report have been exhausted and that further attempts would be 
futile.

VA treatment records document that the Veteran fell in December 
2003 and again in March or April 2004, but only complaints of 
shoulder and hip pain were noted on those occasions.  A January 
2005 VA MRI of the Veteran's cervical spine revealed multilevel 
degenerative changes, most severe at C5-6, causing moderate to 
severe spinal canal stenosis and bilateral neuroforaminal 
stenosis, as well as C6-7 paracentral disc protrusion.  A May 
2005 private treatment record noted the Veteran's report of 
falling at work a year and a half earlier and having had 
progressive neck pain.  Thereafter, a May 2005 private CT scan of 
his cervical spine revealed multilevel degenerative disc disease 
resulting in canal narrowing and neural foraminal narrowing.  A 
June 2005 private operative report documented the Veteran's 
fusion surgery for severe cervical spondylosis with myelopathy 
and radiculopathy.  A September 2005 private MRI of his cervical 
spine revealed a satisfactory appearance following anterior 
cervical discectomy and fusion of C5 through C7, as well as 
multilevel spondylitic foraminal narrowing.

In an October 2005 statement, one of the Veteran's private 
physicians (Dr. B.) indicated that, after reviewing the Veteran's 
military medical records, it was his opinion that the Veteran's 
current medical condition existed before his discharge from 
active duty.  After summarizing the Veteran's treatment 
pertaining to his cervical spine disability, Dr. B. reiterated 
his belief that the Veteran suffered from the same symptoms and 
injury while on active duty prior to discharge from service.

In an October 2005 statement, another of the Veteran's private 
physicians (Dr. D.) noted that in looking at the Veteran's 
cervical spine condition and at his previous few medical records, 
it appeared that the disorder was chronic and had progressively 
led to the cervical stenosis.  Dr. D. also stated that clinical 
experience reflected that the cervical spondylosis stenosis is a 
chronic condition which develops over a period of time.  Overall, 
looking at the Veteran's clinical diagnosis and previous records, 
Dr. D. opined that the Veteran's neck disorder had been going on 
for 15 to 20 years.

In a December 2006 statement, one of the Veteran's fellow 
servicemen recalled that the Veteran was involved in an 
automobile accident in service.  He stated that he could remember 
the Veteran complaining of a stiff neck as a result of this 
incident.

At his October 2010 hearing, the Veteran alleged that he was 
unable to deploy to Somalia in the spring of 1993 because of his 
physical condition.  The Veteran's wife of 37 years also 
testified with regard to the Veteran's symptoms in service, and 
alleged that he had considerable problems with neck pain at that 
time.

The Board reiterates that VA has a heightened obligation to 
assist the Veteran in the development of his claim due to some of 
his service treatment records being unavailable.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  Therefore, given the evidence outlined 
above, and after resolving all doubt in the Veteran's favor, the 
Board finds that the evidence supports a grant of service 
connection for a cervical spine disability, status post fusion of 
C5-6.  Indeed, opinions from two separate physicians, both of 
whom had familiarity with the record, related the current neck 
disorder to active service.  No competing negative opinion is of 
record and, indeed, the Veteran's VA examination in June 1994 is 
not available for review.

Atonic Bladder

The Veteran claims that he is entitled to service connection for 
atonic bladder.  Specifically, he contends that such disability 
is related to his cervical spine disability, status post fusion 
of C5-6, which the Board has just granted service connection for 
in this decision.

As noted above, it has been shown that some of the Veteran's 
service treatment records are unavailable.  A June 2006 
memorandum documents a formal finding of unavailability of these 
service treatment records and notes that all efforts to obtain 
such records have been exhausted and that further attempts would 
be futile.  The Board is mindful that, in a case such as this, VA 
has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
available service treatment records are negative for any 
complaints, findings, or treatment of a bladder disability.  
Again, a report of VA examination conducted in June 1994 is also 
unavailable.

A May 2005 private treatment record noted the Veteran's 
complaints of urinary urgency.  A June 2005 private treatment 
record noted that the Veteran had some problems with voiding 
since December 2003 and that the condition was worsening ever 
since.  An October 2005 private treatment record noted the 
Veteran's complaints of ongoing urinary incontinence following 
his June 2005 cervical spine surgery.  A January 2006 private 
treatment record noted that recent urological tests had revealed 
an atonic bladder, and the Veteran was diagnosed with atonic 
bladder, secondary to cervical myelopathy (which was noted to be 
secondary to longstanding cervical spinal stenosis status post 
fusion of C5-6).

Given the evidence outlined above, and after resolving all doubt 
in the Veteran's favor, the Board finds that the evidence 
supports the Veteran's claim of service connection for atonic 
bladder, as secondary to his now service-connected cervical spine 
disability, status post fusion of C5-6.  Indeed, the January 2006 
medical record clearly attributes the urinary problems to the 
cervical spine disability, and no other competent evidence 
indicates otherwise.  Thus, service connection for atonic bladder 
is warranted, on a secondary basis.  See 38 C.F.R. § 3.310 
(2010).




ORDER

Entitlement to service connection for a cervical spine 
disability, status post fusion of C5-6, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to service connection for atonic bladder as secondary 
to a cervical spine disability, status post fusion of C5-6, is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection (to include on a 
secondary basis) for a right leg disability, left leg disability, 
right hip disability, left hip disability, and bowel dysfunction, 
as well as his claim of entitlement to a TDIU.

With regard to a right leg disability and a left leg disability, 
the Veteran contends that his bilateral leg pain is caused by his 
now service-connected cervical spine disability.  The Board notes 
that the Veteran's available service treatment records document 
leg pain in service.  In an April 1992 service treatment record, 
the Veteran had complained of pain in his left leg for three days 
that was worse after running.  In an April 1993 service treatment 
record, the Veteran had complained of joint pain and reported 
that his extremities felt like they would be torn off.  It was 
also noted that he had an abnormal gait.  He was assessed with 
arthralgic pain symptoms.  In a June 1993 service treatment 
record reflects complaints of leg pain.  He was assigned a 30 day 
physical profile.  On a December 1993 report of medical history, 
the Veteran indicated that he had had cramps in his legs, noting 
that these occurred mostly at night or late evening.

Following his discharge from service, VA treatment records from 
2004 to 2006 reflect complaints of leg tremors, spasms in both 
legs, and bilateral leg pain.  A December 2004 private 
electromyogram of the Veteran's right lower extremity revealed 
incomplete relaxation for the lower lumbar paraspinals.  
Moreover, in an 
October 2005 private treatment record, the Veteran complained of 
ongoing back pain which radiated down his right buttock, thigh, 
and into his foot.  It was noted that this may be due to his 
cervical spinal cord injury.

In a January 2006 statement, one of the Veteran's fellow soldiers 
recalled the Veteran having frequent back and leg problems in 
service.  He said he remembered hearing the Veteran complain of 
pain on a regular basis, and he also remembered the Veteran 
making frequent visits to medical facilities, using a cane and 
crutches, walking with a limp, being unable to participate in 
regular physical fitness training, taking prescription pain 
medication, and not being able to deploy to Somalia with his unit 
due to his leg and back problems.

In a January 2007 statement, the Veteran's daughter (born in 
1974) said she remembered that her father was very physically fit 
when she was a child, but that he could not run or walk very far 
when she was a teenager.  She also stated that she remembered her 
father going to military doctors and receiving pain medications.  
She stated that she recalled how he began to drag his right leg, 
and that his leg would go into shaking fits that he could not 
control.  She also recalled that her father was told that he 
could not go with his unit to Somalia because he could not walk 
or run very well.

In a February 2007 statement, another of the Veteran's fellow 
soldiers recalled the Veteran having problems with his right leg 
and back in service, needing a cane to walk, and not being able 
to deploy to Somalia with his unit because of his physical 
status.

At his July 2007 hearing, the Veteran testified that his frequent 
falls both during service and after service were not the cause of 
his injury, but rather the result of his physical condition, 
particularly his right leg quitting on him without warning.

At his October 2010 hearing, the Veteran alleged that he was 
unable to deploy to Somalia in the spring of 1993 because of his 
physical condition.  The Veteran's wife of 37 years also 
testified with regard to the Veteran's symptoms in service, 
including a limp, not being able to pick his legs up very high 
off the ground when taking a full step, and problems with his 
gait.

With regard to a right hip disability and a left hip disability, 
the Veteran contends that his bilateral hip pain is caused by his 
now service-connected cervical spine disability.  The Board notes 
that the Veteran's available service treatment records document 
complaints of joint pain in April 1993.  It was also noted that 
he had an abnormal gait.  He was assessed with arthralgic pain 
symptoms.

A September 2004 VA treatment record noted the Veteran's 
complaints of pain in both hips, and also noted that the Veteran 
had fallen in December 2003 and March or April 2004.  A February 
2005 VA treatment record noted pain in his hips.  A March 2005 VA 
treatment record noted the Veteran's complaints of pain in his 
right hip for one day, denying any trauma.  In the June 2005 
private operative report documenting the Veteran's fusion surgery 
for severe cervical spondylosis with myelopathy and 
radiculopathy, it was noted that bone marrow was harvested from 
his right iliac crest during the surgery.  An August 2005 private 
treatment record noted that he had right hip flexor pain with 
walking and an altered gait.  A September 2005 private treatment 
record noted that his right hip pain had persisted and had not 
improved substantially since his June 2005 cervical spine 
surgery.  An October 2005 private treatment record noted his 
complaints of ongoing back pain which referred down his right 
buttock, thigh, and into his foot, and it was noted that this may 
be due to his cervical spinal cord injury.  A December 2005 
private treatment record noted that he still had some right hip 
pain.

With regard to bowel dysfunction, the Veteran contends that such 
dysfunction is caused by his now service-connected cervical spine 
disability.  The Board notes that the Veteran's available service 
treatment records document that on a December 1993 report of 
medical history, the Veteran indicated that he did not know if he 
had had piles or rectal disease.

A June 2005 private treatment record noted that the Veteran had 
had some bowel problems since December 2003 and worsening ever 
since.  A September 2005 private treatment record noted his 
report of some intermittent bowel dysfunction.

In light of the above, the Veteran should now be afforded a VA 
orthopedic examination with neurologic testing in order to 
determine whether any current right leg disabilities, left leg 
disabilities, right hip disabilities, left hip disabilities, or 
bowel dysfunction arose during service, are otherwise related to 
any incident of service, or are caused or permanently worsened 
beyond normal progress by any service-connected disability.  If a 
VA digestive examination is necessary to provide the requested 
opinion pertaining to bowel dysfunction, then such examination 
should be scheduled.

With regard to a TDIU, the Veteran claims that he is unable to 
work due to his service-connected disabilities.  In an October 
2005 statement, one of the Veteran's private physicians (Dr. B.) 
summarized the Veteran's treatment pertaining to his cervical 
spine disability.  He stated that the Veteran was unable to 
resume work and perform his normal job duties and he did not 
think that the Veteran would be able to return to any job.  
Thereafter, an October 2005 private treatment record noted that 
the Veteran was frustrated because he was not able to go back to 
his previous lifestyle, which involved working at a corrections 
facility.  Later in October 2005, it was noted in a Social 
Security Administration (SSA) report that the Veteran had last 
worked full time in June 2005, and then returned to work in July 
2005 until October 2005 performing light duty work only, which 
was less than the full scope of the job.  In a February 2006 VA 
Form 21-8940, the Veteran reported that his cervical spine 
surgery and related ailments prevented him from securing or 
following any substantial gainful occupation, and noted that June 
2006 was the date when he last worked full-time, when he became 
too disabled to work, and when his disability affected full-time 
employment.  In a January 2007 statement, the Veteran's daughter 
asserted that the Veteran cannot work and would not be able to 
hold a job in the shape he is in.

Considering that the Board has just granted service connection 
for a cervical spine disability and for atonic bladder in the 
instant decision, the medical evidence of record does not 
adequately address the extent to which the Veteran's service-
connected disabilities would currently affect his ability to 
obtain or retain gainful employment (without regard to his age).  
Therefore, the Board finds that a medical opinion is necessary in 
order to fully and fairly evaluate the Veteran's claim for 
entitlement to a TDIU.  When rendering such opinion, the examiner 
should only consider the effects of the Veteran's service-
connected disabilities and not the effects of any nonservice-
connected disabilities.

If, following the above development and readjudication, the TDIU 
claim cannot be granted on a schedular basis under 38 C.F.R. § 
4.16(a), the RO/AMC should specifically address whether the case 
should be referred to the Director of the Compensation and 
Pension Service for their consideration of the Veteran's 
entitlement to an extra-schedular rating for individual 
unemployability under 38 C.F.R. § 4.16(b).  In this regard, the 
Board has no power in the first instance to award a TDIU rating 
under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

For all of the claims on appeal, relevant ongoing medical records 
should also be obtained, to include any VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his claimed disabilities at any time.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and extent of any right leg 
disabilities, left leg disabilities, right 
hip disabilities, left hip disabilities, 
and bowel dysfunction.  (If a VA digestive 
examination is necessary to provide the 
requested opinion pertaining to bowel 
dysfunction, then such examination should 
be scheduled.)

The examiner is to first opine whether it 
is more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any such disabilities arose 
during service or are otherwise related to 
any incident of service, taking into 
account the pertinent findings in the 
Veteran's available service treatment 
records.

The examiner is to next opine whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any such disabilities are 
caused by or permanently worsened beyond 
normal progress by any service-connected 
disability, to include the now-service 
connected cervical spine disability, status 
post fusion of C5-6.  If aggravation is 
determined, then the examiner should 
quantify the degree of aggravation, if 
possible.

Thereafter, the examiner should describe 
the extent to which the Veteran's service-
connected disabilities affect his ability 
to obtain or retain gainful employment 
(without regard to his age or nonservice-
connected disability).

The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, to 
specifically include neurological testing, 
and the results should be reported in 
detail.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
has been completed, the record should again 
be reviewed.  Thereafter, readjudicate the 
claims, to specifically include whether the 
case should be referred to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration of 
entitlement to a TDIU pursuant to 38 C.F.R. 
§ 4.16(b) (2010), if necessary.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


